*256Order of disposition, Family Court, Bronx County (Allen G. Alpert, J.), entered on or about December 11, 2003, which terminated the parental rights of respondent mother and the father, and committed the subject children to the custody and guardianship of petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Despite the agency’s diligent efforts to encourage and strengthen the parental relationship by scheduling regular visitation and referring the mother to therapy and parenting skills programs, which she did attend, she nonetheless failed to gain insight into her behavior that has led to the family’s current circumstances (see Matter of Nathaniel T., 67 NY2d 838, 842 [1986]). Thus, the fact-finding determination of permanent neglect was supported by clear and convincing evidence that the mother did not realistically plan for her children’s future (Social Services Law § 384-b [7] [a]). The children have lived with their foster family since 1998, are receiving good care in a loving and stable environment, and are developing well in that environment. Termination of parental rights, in order to facilitate the adoptive process, is in the best interests of these children, and is supported by the requisite preponderance of the evidence (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). Concur—Buckley, P.J., Nardelli, Andrias, Saxe and Lerner, JJ.